Fourth Court of Appeals
                                San Antonio, Texas
                                     August 10, 2017

                                   No. 04-17-00290-CV

                             IN THE INTEREST OF D.M.O,

                 From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-PA-00385
                      Honorable Stephani A. Walsh, Judge Presiding


                                      ORDER

      George Carroll’s motion to withdraw as counsel for appellees is hereby GRANTED.




It is so ORDERED on this 10th day of August, 2017.



                                                         PER CURIAM




ATTESTED TO: ___________________________________
            Luz Estrada
            Chief Deputy Clerk